Title: [Diary entry: 12 September 1784]
From: Washington, George
To: 

12th. Left Daughertys about 6 Oclock, stopped a while at the Great Meadows, and viewed a tenament I have there, which appears to have been but little improved, tho capable of being turned to great advantage, as the whole of the ground called the Meadows may be reclaimed at an easy comparitive expence & is a very good stand for a Tavern. Much Hay may be cut here when the ground is laid down in Grass & the upland, East of the Meadow, is good for grain. Dined at Mr. Thomas Gists at the Foot of Laurel [Hill], distant from the Meadows 12 Miles, and arrived at Gilbert Simpsons about 5 oclock 12 Miles further. Crossing the Mountains, I found

tedeous and fatieguing. From Fort Cumberland to Gwins took me one hour and ten Minutes riding—between Gwins & Tumbersons I was near 6 hours and used all the dispatch I could—between Tumbersons and Mounts’s I was full 4 hours—between Mounts’s and the [Great] crossing upwards of 3 hours—between the crossing and Daughertys 4 hours—between Daughertys and Gists 4¼ and between Gists and Simpsons upwards of 3 hours and in all parts of the Road that would admit it I endeavoured to ride my usual travelling gate of 5 Miles an hour. In passing over the Mountains, I met numbers of Persons & Pack horses going in with Ginsang; & for salt & other articles at the Markets below; from most of whom I made enquiries of the Nature of the Country between the little Kanhawa and ten Miles Creek (which had been represented as a short and easy portage) and to my surprize found the Accts. wch. had been given were so far from the truth that numbers with whom I conversed assured me that the distance between was very considerable—that ten Miles Ck. was not navigable even for Canoes more than a Mile from its mouth and few of them, altho I saw many who lived on different parts of this Creek would pretend to guess at the distance [to the Little Kanawha]. I also endeavoured to get the best acct. I could of the Navigation of Cheat River, & find that the line which divides the States of Virginia & Pensylvania crosses the Monongahela above the Mouth of it; wch. gives the Command thereof to Pensylvania—that where this River (Cheat) goes through the Laurel hill, the Navigation is difficult; not from shallow, or rapid water, but from an immense quantity of large Stones, which stand so thick as to render the passage even of a short Canoe impracticable—but I could meet with no person who seemed to have any accurate knowledge of the Country between the navigable, or such part as could be made so, of this River & the No. Branch of Potomack. All seem to agree however that it is rought & a good way not to be found. The Accts. given by those Whom I met of the late Murders, & general dissatisfaction of the Indians, occasioned by the attempt of our people to settle on the No. West side of the Ohio, which they claim as their territory; and our delay to hold a treaty with them, which they say is indicative of a hostile temper on our part, makes it rather improper for me to proceed to the Kanhawa agreeably to my original intention, especially as I learnt from some of them (one in particular) who lately left the Settlement of Kentucke that the Indians were generally in arms, & gone, or

going, to attack some of our Settlements below and that a Party Who had drove Cattle to Detroit had one of their Company & several of their Cattle killed by the Indians—but as these Accts. will either be contradicted or confirmed by some whom I may meet at my Sale the 15th. Instt. my final determination shall be postponed ’till then.